       Case 4:20-cv-00882-JM-PSH Document 18 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRUNSON ROBERTS                                                           PLAINTIFF
ADC #127841
v.                             No: 4:20-cv-00882 JM

JOHN FELTS, et al.                                                      DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, the Court

concludes that the Proposed Findings and Partial Recommendation should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.       Roberts’ Eighth Amendment deliberate indifference claim against Secretary Graves

will proceed.

       2.       Roberts’ remaining claims are dismissed without prejudice.

       DATED this 2nd day of December, 2020.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
